

115 S3164 IS: Privacy Notification Technical Clarification Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3164IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Jones (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Gramm-Leach-Bliley Act to update the exception for certain annual notices provided by
			 financial institutions.
	
 1.Short titleThis Act may be cited as the Privacy Notification Technical Clarification Act. 2.Exception to annual notice requirementSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following:
			
				(g)Additional exception to annual notice requirement
 (1)DefinitionIn this subsection, the term vehicle financial company means— (A)a financial institution that—
 (i)is regularly engaged in the business of extending credit for the purchase of vehicles; (ii)is affiliated with a vehicle manufacturer; and
 (iii)only shares nonpublic personal information of consumers with nonaffiliated third parties that are vehicle dealers; or
 (B)a financial institution that— (i)regularly engages in the business of extending credit for the purchase or lease of vehicles from vehicle dealers; or
 (ii)purchases vehicle installment sales contracts or leases from vehicle dealers. (2)Annual disclosure not requiredA vehicle financial company that has not changed its policies and practices with regard to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section shall not be required to provide an annual disclosure under this section if—
 (A)the vehicle financial company makes its current policy available to consumers on its website and via mail upon written request sent to a designated address identified for the purpose of requesting the policy or upon telephone request made using a toll free consumer service telephone number;
 (B)the vehicle financial company conspicuously notifies consumers of the availability of the current policy, including—
 (i)with respect to consumers who are entitled to a periodic billing statement, a message on the front page of each periodic billing statement; and
 (ii)with respect to consumers who are not entitled to a periodic billing statement, through other reasonable means such as through a link on the landing page of the company’s website or with other written communication, including electronic communication, sent to the consumer; and
 (C)the vehicle financial company— (i)provides consumers with the ability to opt out, subject to any exemption or exception provided under subsection (b)(2) or (e) of section 502 or under regulations prescribed under section 504(b), of having the consumer’s nonpublic personal information disclosed to a nonaffiliated third party; and
 (ii)includes a description about where to locate the procedures for a consumer to select such opt out in each periodic billing statement sent to the consumer.
 (3)Treatment of multiple policiesIf a vehicle financial company maintains more than one set of policies described under paragraph (2) that vary depending on the consumer’s account status or State of residence, the vehicle financial company may comply with the website posting requirement in paragraph (2)(A) by posting all of such policies to the public section of the vehicle financial company’s website, with instructions for choosing the applicable policy..